IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 47680

STATE OF IDAHO,                                  )
                                                 )    Filed: February 12, 2021
       Plaintiff-Respondent,                     )
                                                 )    Melanie Gagnepain, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
ZOE RENEE BARHAM,                                )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K.C. Meyer, District Judge.

       Order denying motion to strike condition of probation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Zoe Renee Barham appeals from the district court’s order denying her motion to strike
the condition of her probation authorizing a warrantless search by law enforcement. For the
reasons set forth below, we affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Barham was charged with felony insurance fraud under Idaho Code § 41-293. The
charges arose after Barham’s insurance company reported to the State that Barham had made a
claim for an accident which occurred prior to her purchase of an automobile insurance policy.
After a guilty verdict at trial, the district court sentenced Barham to a unified term of five years,
with two years determinate, suspended her sentence, and placed her on probation for three years.
       At the sentencing hearing, the district court outlined the conditions of Barham’s
probation, including a waiver of her Fourth Amendment rights, which required that Barham

                                                 1
consent to searches conducted by both the Idaho Department of Correction and law enforcement.
Barham agreed to these conditions, but objected to the Fourth Amendment waiver as far as it
required her to submit to searches by law enforcement officers.          The district court noted
Barham’s objection, invited her to file a motion, and entered a judgment of conviction along with
an agreement of supervision which included the complete Fourth Amendment waiver.1
       Barham filed a brief in support of her motion to strike the waiver condition, along with an
affidavit attaching the judgment of conviction, the agreement of supervision, and a partial
transcript from an unrelated case involving a law enforcement search of a probationer’s vehicle.2
Barham argued that the Fourth Amendment waiver, to the extent that it allowed searches by law
enforcement, was both unconstitutional and not reasonably related to the goals of probation. The
district court issued a memorandum decision denying Barham’s motion, stating that Barham
failed to submit an affidavit with facts to support her requested modification as required by I.C.
§ 20-221(2), and outlining multiple cases where such waivers were upheld in Idaho. Barham
timely appeals.
                                                II.
                                           ANALYSIS
       Barham argues the district court erred by denying her motion to strike the Fourth
Amendment waiver condition as it related to law enforcement. Specifically, Barham argues that
she was not required by I.C. § 20-221(2) to include an affidavit with facts in support of her
motion, and that the Fourth Amendment waiver as to searches by law enforcement is not
reasonably related to the goals of her probation.
       Idaho Code § 20-221(2) permits a probationer to “request to modify the terms and
conditions of probation” and requires that such requests be supported by an affidavit “setting
forth the facts upon which the request is based.” Barham concedes that her motion did not
include an affidavit with facts in support, but argues that it was not necessary because her motion
was not based on new or additional facts subsequent to the sentencing hearing. The motion, she
argues, was a continuation of her objection made at the sentencing hearing. However, this
argument highlights the problem with filing a motion under I.C. § 20-221(2) to challenge the
legality of a condition of probation. Idaho Code § 20-221(2) is meant to give probationers a

1
       Barham did not file an appeal from her judgment of conviction.
2
       While Barham filed a brief in support of her motion, a motion was never filed.
                                                    2
method to request modifications of the terms and conditions of probation based on changing
facts and circumstances, not provide an avenue to reconsider an objection made on legal bases
during sentencing.    Barham could have argued that the Fourth Amendment waiver was
unconstitutional and unrelated to the goals of her probation at sentencing, and filed an appeal
from the entry of judgment if needed. Since she instead attempted to utilize I.C. § 20-221(2), we
hold that the district court did not abuse its discretion in requiring an affidavit with facts in
support of her motion as required by I.C. § 20-221(2). Further, I.C. § 20-221(2) does not contain
an exception to the requirement to file an affidavit based on the nature of the defendant’s
arguments in support of the motion.
       Moreover, even if I.C. § 20-221(2) were not at issue here, Barham still failed to show that
the law enforcement search term of her probation was not reasonably related to the goals of
probation. The goal of probation is to foster the probationer’s rehabilitation while protecting
public safety. State v. Gawron, 112 Idaho 841, 843, 736 P.2d 1295, 1297 (1987); State v.
Breeden, 129 Idaho 813, 816, 932 P.2d 936, 939 (Ct. App. 1997); State v. Josephson, 125 Idaho
119, 123, 867 P.2d 993, 997 (Ct. App. 1993). Toward that end, a trial court is authorized to
make probation subject to “such terms and conditions as it deems necessary and
appropriate.” I.C. § 19-2601(2). These terms and conditions “may include restrictions on
important liberties, such as the right to travel, to change jobs or residences, or even to
marry.” State v. Davis, 107 Idaho 215, 217, 687 P.2d 998, 1000 (Ct. App. 1984). Although trial
courts have broad discretion in the imposition of restrictive terms, the conditions of probation
must   be   reasonably    related     to   the   rehabilitative   and   public   safety   goals   of
probation. Gawron, 112 Idaho at 843, 736 P.2d at 1297; State v. Mummert, 98 Idaho 452, 454-
455, 566 P.2d 1110, 1112-1113 (1977); Breeden, 129 Idaho at 816, 932 P.2d at 939. Whether
the terms and conditions of a defendant’s probation are reasonably related to the goals of
probation and whether constitutional requirements have been satisfied are legal questions over
which we exercise free review. State v. Brauch, 133 Idaho 215, 218, 984 P.2d 703, 706
(1999); State v. Jones, 123 Idaho 315, 318, 847 P.2d 1176, 1179 (Ct. App. 1993).
       Barham argues that there is nothing about the nature of insurance fraud that generates a
need for law enforcement to search her, her home, or her belongings without reasonable
suspicion or approval from her probation officer. As the district court noted, Barham does not
argue that she should be free from all warrantless searches, only that a probation officer should

                                                  3
be involved.    Barham therefore concedes that warrantless searches conducted with the
involvement of probation officers are reasonably related to the goals of probation, but argues that
such searches by law enforcement officers are not. She provides no explanation as to why a
search under identical circumstances would be related to the goals of her probation if conducted
by or with input from a probation officer, but not if conducted by a law enforcement officer
aware that she was on probation. Such a distinction is belied by multiple cases outlined by the
district court where law enforcement officers conducted searches pursuant to a waiver. See
Gawron, 112 Idaho at 841, 736 P.2d at 1295; State v. Purdum, 147 Idaho 206, 207 P.3d 182
(2009); State v. Turek, 150 Idaho 745, 250 P.3d 796 (Ct. App. 2011); State v. Armstrong, 158
Idaho 364, 347 P.3d 1025 (Ct. App. 2015).
       Further, to the extent Barham is concerned that law enforcement officials may use her
waiver to justify an unreasonable search at some point in the future, her Fourth Amendment
rights are not completely obliterated by her waiver. State v. Maxim, 165 Idaho 901, 907, 454
P.3d 543, 549 (2019). Were an unreasonable search to occur, Barham could challenge it in a
motion to suppress. The possibility of a future unreasonable search by a law enforcement officer
does not make the waiver any less related to the goals of her probation. Therefore, the district
court did not err when it denied Barham’s motion to strike the probation condition authorizing
warrantless searches by law enforcement.
                                               III.
                                        CONCLUSION
       The district court did not err by denying Barham’s motion to strike a condition of her
probation. Accordingly, the district court’s order denying Barham’s motion is affirmed.
       Judge LORELLO and Judge BRAILSFORD CONCUR.




                                                4